Attachment to Advisory Action
The amendment filed after a final rejection, 23 February 2021, has been entered.  
Claims 23, 24, 27, 29 and 41-55 are pending examination.
The rejection of claims 23, 24, 27 and 42 under 35 U.S.C. 103, as being unpatentable over Harju et al. (US 2011/0097442) as evidenced by University of Guelph (“Raw milk quality/4.1 The Principal Milk Components” - https://www.uoguelph.ca/foodscience/book/export/html/1964, 1964, downloaded 27 April 2020) and claims 29, 41, 43-55 is rejected under 35 U.S.C. 103 as being unpatentable over Harju et al. (US 2011/0097442) in view of Nadland (EP 1 142 482) and as evidenced by University of Guelph (“Raw milk quality/4.1 The Principal Milk Components” - https://www.uoguelph.ca/foodscience/book/export/html/1964, 1964, downloaded 27 April 2020) would be maintained.  
Specifically, regarding amended claim 23,  Harju et al. disclose a method of preparing a whey protein product having a ratio of whey protein to casein in the range from about 90:10 to 50:50 (Abstract, [0015],[0028]-[0032]), comprising the steps of: (a) subjecting a milk-based raw material to microfiltration to separate an ideal whey as a microfiltration permeate and a casein concentrate as a microfiltration retentate; (b) subjecting at least a portion of the microfiltration permeate to ultrafiltration to provide an ultrafiltration permeate and a whey protein concentrates as an untrafiltration retentate; (c) composing a whey protein product from the ultra-filtration retentate and the microfiltration retentate so as to provide a ratio of whey protein to casein in the range of about 90:10 to about 50:50 (i.e. ideal whey protein solution); and (d) heat treating the ideal whey protein solution.  Harju et al. disclose that the process of the invention uses a 
Given Harju et al. disclose an ideal whey protein solution, it necessarily follows that is it would exhibit a pH similar to the pH of milk, overlapping the claimed pH range of 6.8 to 7.5.  As evidenced by University of Guelph, the pH of milk is near the physiological pH of 6.8 (p. 4/Milk as a growth medium/Acidity (pH).   In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP §2144.05).
	While Harju et al. disclose a heating step prior to the microfiltration step, rather than after ultrafiltration, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP §2144.04 IVC).  In Harju et al, the step of heating is intended to pasteurize and there is no reason to believe that the ultrafiltered permeate of Harju et al. would display different properties than the claimed ultrafiltered permeate, which is subsequently heat treated.
Specifically regarding claim 29,  Harju et al. disclose a method of preparing a whey protein product having a ratio of whey protein to casein in the range from about 90:10 to 50:50 (Abstract, [0015],[0028]-[0032]), comprising the steps of: (a) subjecting a milk-based raw material to microfiltration to separate an ideal whey as a microfiltration permeate and a casein concentrate as a microfiltration retentate; (b) subjecting at least a portion of the microfiltration permeate to ultrafiltration to provide an ultrafiltration permeate and a whey protein concentrates as an untrafiltration retentate; (c) composing a whey protein product from the ultra-filtration retentate and the microfiltration retentate so as to provide a ratio of whey protein to casein in the range of about 90:10 to about 50:50 (i.e. ideal whey protein solution); and (d) heat treating the ideal whey protein solution.  Harju et al. disclose that the process of the invention uses a 
Given Harju et al. disclose an ideal whey protein solution, it necessarily follows that is it would exhibit a pH similar to the pH of milk, overlapping the claimed pH range of 6.8 to 7.5.  As evidenced by University of Guelph, the pH of milk is near the physiological pH of 6.8 (p. 4/Milk as a growth medium/Acidity (pH).   In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP §2144.05).
While Harju et al. disclose a heating step prior to the microfiltration step, rather than after ultrafiltration, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP §2144.04 IVC).  In Harju et al, the step of heating is intended to pasteurize and there is no reason to believe that the ultrafiltered permeate of Harju et al. would display different properties than the claimed ultrafiltered permeate, which is subsequently heat treated.
While Harju et al. disclose the whey protein product has a favorable amino acid composition suitable for athletes and can be used as a raw material in the preparation of sour milk product including yoghurt and quart, the reference does not disclose a process of producing the sour milk product.  
Nadland teaches a method of processing cultured dairy product with exogenously added protein comprising the steps of: (a) hydrating a protein source; (b) adding the hydrated protein source to a milk composition; (c) adding a fermentation culture to the mixture from step (b) and fermenting to obtain a cultured dairy product, including yoghurt, having a pH of about 4.4 (Abstract, [0017], [0037], [0093]).

Nadland teaches heating the mixture of step (b) at a temperature range from about 75º to 95ºC ([0054]).  
Given Harju et al. disclose a whey protein product with a favorable amino acid composition used as a raw material in the preparation of sour milk products, since Nadland teaches a process of making a sour milk product (i.e. cultured dairy product) by adding a exogenous protein source, it would have been obvious to one of ordinary skill in the art to have used the process taught by Nadland to make a yoghurt product using the whey protein product disclosed by Harju et al. as an exogenous source of protein.  
Note, while Nadland teaches step (c) heat treating the combination of the exogenous protein and milk composition, given Harju et al. already discloses heat treating the whey protein product, the skilled artisan would have been motivated only heat treat the milk composition and then add the heated treated whey protein composition of Harju et al. 
Applicants’ arguments filed 23 February 2021 have been fully considered but they are not persuasive. 
Regarding claim 23, Applicants submit “Harju teaches that the heat treatment should occur before the separation . . . prior to microfiltration.”  Applicants explain “the pending claims involved heat-treating the pH-adjusted ideal whey protein solution at the temperature of 88º-95ºC for 1-10 minutes to provide an idea whey protein concentrate” and argue “Harju does not teach or suggest the recited methods.”  

Applicants submit “the heat treatment of skim milk before microfiltration provides a microfiltration permeate with increased α-lactalbumin with respect to β-lactoglobulin” while the heat treatment in the claimed subject matter denatures whey protein in the whey protein solution after a UF filtration step.”  
It is not clear how the microfiltration step of Harju et al. would separate a skim milk differently than the now claimed microfiltration step.  
Regarding claim 29, Applicants argue Nadland is completely silent about use of membrane filtrations to provide dairy proteins” and fails to specify what kind of dairy proteins may be suitable.”
However, note that while Nadland do not disclose all the features of the present claimed invention, Nadland is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a process of making a sour milk product (i.e. cultured dairy product) by adding an exogenous protein source and in combination with the primary reference, discloses the presently claimed invention. 
Moreover, Applicants submit Nadland does not disclose or teach that a creamy texture is (or is not) achieved whey dairy proteins are added; Nadland is unconcerned with the benefits achievable in connection with the claimed subject matter.”
The present claims do not require a cultured dairy product having a specific texture.  Furthermore, while Nadland teaches of a creamy texture whey soy protein is added, the reference does not disclose a non-creamy texture is achieved whey dairy proteins are added.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1796